internal_revenue_service number release date index number r --------------------------------------------- --------------------------------------- ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-135088-05 date may re request for private_letter_ruling regarding normalization taxpayer ---------------------------------------------------------------- parent state bill a b c d e f g h i j k l m dear ----------- information submitted on behalf of taxpayer for a determination as to the normalization requirements under former sec_46 of the internal_revenue_code and e of the ----------------------------------------------------- -------- --------------------------------- ----------------------------------------------------------- ------------------- ---------------------- ----------------- -------------------------- -------------------------- ----------------------- ------------------- -------------------- ------------------ -------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------- this letter responds to a letter dated date and supplemental taxpayer represents that the facts are as follows taxpayer made the election to use the ratable flow-through method of taxpayer is an investor-owned electric transmission and distribution utility plr-135088-05 tax_reform_act_of_1986 vol c b the act for the accumulated deferred investment_tax_credit aditc and excess deferred federal income taxes edfit associated with certain generation assets that were sold by taxpayer facts delivering electricity to customers in central state taxpayer is subject_to the regulatory jurisdiction of a with regards to its terms and conditions of service including the rates it can charge for the provision of service taxpayer is a member_of_an_affiliated_group headed by parent and files a consolidated federal_income_tax return with parent normalizing its investment tax_credits under former sec_46 taxpayer also adopted a normalization method_of_accounting for purposes of claiming accelerated_depreciation for public_utility_property in accordance with former sec_167 and sec_168 and with sec_168 moreover taxpayer has normalized its edfit in accordance with e of the act and revproc_88_12 1988_1_cb_637 electric utility market structure and permitted customer choice of electric generation providers as of c specifically under bill the process of transition to deregulation consisted of the following general steps unbundling - bill required that each investor-owned state electric utility including taxpayer separate its electric utility activities into three separate units i a power generation company ii a retail electric provider rep certified by a and iii one or more separate transmission and distribution t d utilities this separation could be accomplished by either creating separate companies selling assets to third parties or creating separate affiliated companies owned by a common holding_company establishment of cost of service tariffs including a stranded cost estimate-on or before d each company was required to file proposed tariffs for its proposed t d utility ies the rates so determined took effect on c one element of these tariffs was a competition transition charge ctc if warranted the ctc was a charge intended to allow the recovery_of the company’s estimated generation-related stranded costs that were expected to exist as of e and its generation-related regulatory assets in existence as of f and stranded cost true- up - bill provided that after g each t d utility its affiliated rep and its affiliated generation company must jointly file with the a to finalize the quantity of stranded costs to reconcile this final quantity with the estimate used in the prior establishment of the ctc and to adjust the ctc prospectively to reflect the reconciliation on b bill became effective in state bill initiated changes to the regulated two other state electric utilities k and l have previously filed true-up taxpayer filed its initial restructuring plan with the a in h it provided for the legal plr-135088-05 separation of taxpayer’s assets into an affiliate power generation company a t d utility and various reps the plan was approved by the a in i however taxpayer has subsequently requested and the ---------has voted to approve the taxpayer’s request that it accomplish separation through the sale of generation assets taxpayer has since disposed of all of its generating assets except for an interest in a coal-fired facility that is the subject of a binding contract of sale pursuant to the requirements of bill on j taxpayer filed its true-up application with the a to finalize its stranded costs applications with the a k had some aditc but no edfit associated with its plant in the k true-up order the a ordered that stranded costs be reduced by the present_value of its aditc balance l had both aditc and edfit balances in l’s true-up order the a similarly ordered that stranded costs be reduced by the present_value of its aditc and edfit balances based on this taxpayer believed that it was likely that the a would reduce the amount of its stranded costs by the present_value of its aditc and edfit balances application which in fact did reduce the amount of taxpayer’s stranded costs by the present_value of the taxpayer’s aditc balance with respect to edfit the a reduced taxpayer’s stranded costs by the book_value of edfit grossed-up to a revenue requirements basis rulings requested on m the a issued a final order for taxpayer’s stranded cost true-up taxpayer requests the internal_revenue_service to rule on two issues taxpayer will not violate the requirements of the investment_tax_credit normalization rules set forth in former sec_46 if it reduces its stranded costs by the net present_value of its aditc associated with its generation assets taxpayer will not violate the requirements of the depreciation normalization rules set forth in former sec_167 sec_168 and e of the act if it reduces its stranded costs by the book_value of its edfit grossed-up to a revenue requirements basis associated with its generation assets law and analysis an elector under former sec_46 of its aditc relating to sales of its generating assets elector may flow through the investment_tax_credit to cost of service however former the first determination involves the proper normalization treatment by taxpayer former sec_46 provides an election for ratable flow through under which an former sec_46 provides that for purposes of determining ratable portions under sec_1_46-6 of the income_tax regulations ratable for purposes of plr-135088-05 sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used former sec_46 is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated depreciation expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense the method prescribed by sec_1_46-6 for determining whether the taxpayer's the second determination involves the proper normalization treatment by in this case taxpayer has sold the assets that generated the aditc and as a should the property for which the aditc is allowed become no longer available sec_168 provides that the depreciation deduction determined under plr-135088-05 for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 are violated if any portion of the credit is used to reduce the taxpayer's cost of service result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers taxpayer of its edfit relating to the sale of its generating assets sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 sec_168 provides that one way the requirements of sec_168 in order to use a normalization method_of_accounting sec_168 requires under sec_168 if the amount allowable as a deduction under sec_168 former sec_167 generally provided that public_utilities were entitled to use sec_1_167_l_-1 provides that the reserve established for public_utility plr-135088-05 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of section e of the act provides another way in which a normalization method section e of the act provides that a normalization method_of_accounting the term excess_tax_reserve is defined in e a of the act as the plr-135088-05 section e b of the act defines the aram and explains the calculations i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or of sec_168 sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property income_tax_liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's for a public_utility to use accelerated_depreciation in determining its federal section e of the act limits the rate at which the excess_tax_reserve may be plr-135088-05 customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized edfit attributable to accelerated_depreciation on public_utility_property that is sold further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist in the present case taxpayer has sold the aforementioned public_utility_property hence in each of the two rulings requested by taxpayer there would be a conclusions normalization violation if the remaining unamortized aditc and edfit balances or a proportionate part thereof existing at the date of sale are returned to ratepayers by amortizing those amounts over the period taxpayer recovers stranded costs from its ratepayers because taxpayer has sold the assets that generated the aditc the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers additionally the unamortized edfit associated with the sold generating assets ceases to exist at the date of sale consequently a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of those unamortized edfit amounts attributable to accelerated_depreciation on public_utility_property this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-135088-05 sincerely in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the industry director natural_resources and construction lm nrc enclosures copy copy for return peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries peter c friedman
